Motion by defendants Contact Press Images, Inc., Gorgoni and Pledge for reargument denied. Motions by Time Inc., et al., Associated Press, and American Society of Picture Professionals, Inc., et al., for leave to file briefs amici curiae on motion for reargument, denied.
Application by plaintiff for extension of the time within which to move for reargument denied. Motion by plaintiff for reargument dismissed as untimely, with $20 costs and necessary reproduction disbursements to defendant The New York Times Company.
Judge Wachtler taking no part.